The brief of-evidence accompanying a motion for new trial must be approved by the presiding judge; and where the only exception is to the overruling of a motion for new trial based on the'evidence and on charges and refusals to charge, in the absence of an approved brief, the writ of error will be dismissed.(a.) Where the presiding judge approved a brief of evidence “subject to the correction of any error thatmay be found therein before the final hearing of the motion for new trial,” and no further ap-, proval appears, the writ of error will be dismissed, although the bill of exceptions recites that “ A brief of evidence introduced on said trial was duly approved bv the court and filed in the clerk’s office with said motion for new trial, and is a part of the record of the cause, to which said brief reference is hereby had.”Writ of error dismissed.